— Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated September 6, 1978, which, after a hearing, found petitioner Galasso guilty of violating certain provisions of the Environmental Conservation Law, imposed a penalty of $1,500 and revoked his certificate of registration as a septic tank cleaner and industrial collector. Determination confirmed and proceeding dismissed on the merits, with costs. The determination of the respondent is supported by substantial evidence and the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Damiani, Titone and Margett, JJ., concur.